Case: 17-15148   Date Filed: 08/14/2018   Page: 1 of 5


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 17-15148
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 3:17-cr-00022-MCR-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus

DONALD GARRETTE,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Northern District of Florida
                      ________________________

                             (August 14, 2018)

Before MARTIN, JILL PRYOR and BLACK, Circuit Judges.

PER CURIAM:
                 Case: 17-15148        Date Filed: 08/14/2018        Page: 2 of 5


       Donald Garrette appeals his conviction for possession of a firearm and

ammunition by a convicted felon in violation of 18 U.S.C. §§ 922(g)(1) and

924(a)(2). Specifically, Garrette challenges the district court’s denial of his motion

to suppress evidence found pursuant to a car search, including a firearm and

ammunition. After review,1 we affirm.

       The question is whether Deputy Smith had reason to suspect Garrette, the

occupant of the car he stopped, was involved in criminal activity. 2 In answering

this question we must consider the “totality of the circumstances” and determine

for ourselves whether Deputy Smith had a “particularized and objective basis for

suspecting legal wrongdoing.” United States v. Arvizu, 534 U.S. 266, 273 (2002)

(quotation omitted). Reliance on a hunch cannot justify a stop; however, “the

likelihood of criminal activity need not rise to the level required for probable

cause, and it falls considerably short of satisfying a preponderance of the evidence

standard.” Id. at 274.

       1
         We apply a mixed standard of review to the district court’s rulings on a motion to
suppress, accepting the district court’s factual findings as true unless they are clearly erroneous
and reviewing de novo the district court’s application of the law to those facts. United States v.
Ramirez, 476 F.3d 1231, 1235-36 (11th Cir. 2007).
       2
          As an alternative ground for denying suppression, the district court concluded Garrette
had not been “seized” within the meaning of the Fourth Amendment during the initial stop. The
district court noted that, rather than submitting to Deputy Smith’s show of authority, Garrette
paused only a moment before pulling away as Deputy Smith approached his vehicle on foot. See
Brendlin v. California, 551 U.S. 249, 254 (2007) (noting that without actual submission to police
authority, there is no seizure). We need not address this alternative ground because, assuming
arguendo that Garrette had been “seized” within the meaning of the Fourth Amendment during
the initial stop, we agree with the district court that Deputy Smith had reason to suspect Garrette
was involved in criminal activity.
                                                 2
              Case: 17-15148     Date Filed: 08/14/2018    Page: 3 of 5


      The district court concluded the totality of the circumstances known to

Deputy Smith when he initially pulled Garrette over provided a particularized and

objective basis for believing Garrette was violating § 320.261, Florida Statutes,

which makes it a second degree misdemeanor to knowingly attach a license plate

to a vehicle to which that plate is not lawfully assigned. Garrette was driving a

Ford Explorer with an orange transporter license plate. Transporter license plates

may be authorized to “any applicant who, incidental to the conduct of his or her

business, engages in the transporting of motor vehicles which are not currently

registered to any owner and which do not have license plates,” and are only valid

for use “on any motor vehicle in the possession of the transporter while the motor

vehicle is being transported in the course of the transporter’s business.”

§ 320.133(1), Fla. Stat.

      Deputy Smith suspected misuse of the transporter tag based on the totality of

several circumstances. First, Deputy Smith had knowledge that the residential

area where the stop occurred was a high crime area known for vehicle thefts. See

Illinois v. Wardlow, 528 U.S. 119, 124 (2000) (noting that “the fact that [a] stop

occurred in a ‘high crime area’ [is] among the relevant contextual considerations”

in a Fourth Amendment analysis). Second, when Deputy Smith ran the license

plate number on his in-car computer, the search revealed it was registered to a local

automotive detailing business called Willie G’s. He suspected the transporter plate


                                          3
                Case: 17-15148        Date Filed: 08/14/2018       Page: 4 of 5


was not being validly used in the course of the transporter’s business because

Willie G’s was not located in the residential neighborhood where Deputy Smith

encountered the Explorer and it was improbable that a local automotive detailing

business would be transporting a motor vehicle in the course of its business after

midnight on a weekend night (indeed, the only open business in the area at the time

of the stop was a bar). Finally, in his year of patrolling, Deputy Smith had never

seen a transporter license used in the area. Considered together, these

circumstances support the conclusion that Deputy Smith had a particularized,

objective basis for suspecting that Garrette was committing a second-degree

misdemeanor. 3 Thus, the initial stop was lawful.

       As Deputy Smith made his way over to the stopped vehicle, Garrette pulled

back onto the road and drove away at approximately ten miles per hour. Deputy

Smith returned to his patrol car, activated its emergency lights and sirens, and

followed behind the Explorer, which drove forward for about a minute, its

taillights illuminating sporadically, until it pulled into a residential driveway and

parked. Because the initial stop was lawful, Garrette’s continual driving gave

       3
          Garrette asserts Deputy Smith could not have had reasonable suspicion to suspect a
violation of § 320.261 because Deputy Smith did not see Garrette attach the transporter license
plate to the vehicle. The case Garrette cites for this proposition is, however, inapplicable. In
Weaver v. State, 233 So. 3d 501 (Fla. 2d DCA 2017), a Florida appellate court invalidated a
warrantless arrest for a misdemeanor tag violation because the officer did not observe the
defendant committing the offense. But this case concerns reasonable suspicion, not probable
cause. See Arvizu, 534 U.S. at 274 (noting that, for purposes of a reasonable suspicion analysis,
“the likelihood of criminal activity need not rise to the level required for probable cause.”).

                                                4
              Case: 17-15148     Date Filed: 08/14/2018   Page: 5 of 5


Deputy Smith probable cause to arrest him for fleeing or eluding a police officer in

violation of § 316.1935(1), Florida Statutes, which makes it a felony for a driver,

after stopping his vehicle in response to a law enforcement directive, to willfully

flee in an attempt to elude the officer. Garrette contends his alleged fleeing and

eluding cannot be used against him because the initial stop was unlawful. As

explained above, we disagree with Garrette’s premise that the initial stop was

unlawful. Accordingly, we reject the argument that his continual driving could not

have provided probable cause to arrest him for fleeing or eluding a police officer in

violation of § 316.1935(1), Florida Statutes.

      We agree with the district court that the initial stop of Garrette’s vehicle was

lawful and, therefore, affirm its decision to deny Garrette’s motion to suppress.

      AFFIRMED.




                                          5